         Case 1:20-cr-00644-RMB Document 23 Filed 06/14/21 Page 1 of 4
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York
                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007



                                                       June 14, 2021

BY ECF

Hon. Richard M. Berman
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

        Re:      United States v. Alexander Gil, 20 Cr. 644 (RMB)

Dear Judge Berman:

        The defendant in the above-captioned case is scheduled to be sentenced on Thursday, June
24, 2021 at 9 AM. The stipulated Guidelines range in this case is 97 to 121 months’ imprisonment
(the “Stipulated Guidelines Range”). The Guidelines Range calculated in the Presentence
Investigation Report (“PSR”), dated March 31, 2021, is 108 to 135 months, accounting for the fact
that the defendant has 5 criminal history points as a result of being under a criminal justice sentence
at the time he committed the charged offense. (PSR ¶¶ 45-47). While the Government
acknowledges that the Guidelines Range calculated in the PSR is correct, for the reasons set forth
below, the Government submits that a sentence within the Stipulated Guidelines Range is
appropriate in this case.

   I.         Offense Conduct

        Beginning at least in or about January 2020, Alexander Gil (“Gil” or the “defendant”) was
engaged in a conspiracy to distribute approximately 23 kilograms of cocaine. PSR ¶¶ 12-17. Gil,
a citizen of the Dominican Republic, had been previously deported after having been convicted of
an aggravated felony for criminal possession of a loaded weapon, among other charges, for which
he received a sentence of four years’ imprisonment. PSR ¶ 18. Gil had been deported on or about
October 2, 2018, and had not received permission to reenter the United States, yet did so and was
present in the United States at the time he committed the charged narcotics conspiracy. Id. The
defendant pleaded guilty pursuant to a plea agreement to illegal reentry, in violation of 8 U.S.C. §
1326(a), and also to the lesser included offense of conspiring to distribute mixtures and substances
containing a detectable amount of cocaine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(c). The
defendant has been in custody since his arrest on or about January 27, 2020.
          Case 1:20-cr-00644-RMB Document 23 Filed 06/14/21 Page 2 of 4

                                                                                             Page 2


   II.         Discussion

         A. Applicable Law

        Although United States v. Booker held that the Guidelines are no longer mandatory, it also
held that they remain in place and that district courts must “consult” the Guidelines and “take them
into account” when sentencing. 543 U.S. 220, 264 (2005). As the Supreme Court stated, “a district
court should begin all sentencing proceedings by correctly calculating the applicable Guidelines
range,” which “should be the starting point and the initial benchmark.” Gall v. United States, 552
U.S. 38, 49 (2007).

        After that calculation, a sentencing judge must consider seven factors outlined in Title 18,
United States Code, Section 3553(a): (1) “the nature and circumstances of the offense and the
history and characteristics of the defendant;” (2) the four legitimate purposes of sentencing, as set
forth below; (3) “the kinds of sentences available;” (4) the Guidelines range itself; (5) any relevant
policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted sentence
disparities among defendants;” and (7) “the need to provide restitution to any victims.” 18 U.S.C.
§ 3553(a)(1)-(7); see also Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

         (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
                  provide just punishment for the offense;
         (B)      to afford adequate deterrence to criminal conduct;
         (C)      to protect the public from further crimes of the defendant; and
         (D)      to provide the defendant with needed educational or vocational training, medical
                  care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

         B. A Sentence Within the Stipulated Guidelines Range Is Appropriate in This Case

        The 18 U.S.C. § 3553(a) factors particularly applicable here include the need for the
sentence to reflect the nature and seriousness of the offense, to promote respect for the law, to
provide just punishment for the offense, to afford adequate deterrence to the defendant and to those
similarly situated, and to protect the public from further crimes of the defendant. Given the large
quantities of drugs the defendant trafficked, the defendant’s attempt to flee when law enforcement
identified themselves, PSR ¶ 16, and the defendant’s criminal history, a serious sentence is
warranted to reflect the seriousness of the offense and promote respect for the law. These
considerations weigh in favor of a sentence within the Stipulated Guidelines Range of 97 to 121
months’ imprisonment.

       First, the crime committed by the defendant is serious. The defendant conspired with
others who organized the shipment of 23 kilograms of cocaine, imported into the United States
disguised as a legitimate shipment of avocados, as part of a broader narcotics conspiracy.
          Case 1:20-cr-00644-RMB Document 23 Filed 06/14/21 Page 3 of 4

                                                                                            Page 3


Specifically, the defendant assisted in ensuring that 23 kilograms of cocaine shipped from overseas
was successfully separated from the boxes of avocados used to conceal the narcotics, in order to
facilitate the distribution of these dangerous drugs within the United States. The defendant’s claim
in the sentencing submission that he was merely a lookout, Def. Subm. at 1, 3 (ECF No. 22), is
belied by the circumstances of this case. The defendant’s two co-conspirators, who were
responsible for accepting the shipment of avocados containing the concealed cocaine, rented a box
truck, loaded it with the boxes of concealed cocaine, and drove it from the Bronx to Long Island. 1
The defendant’s co-conspirators then waited several hours for Gil to arrive before moving the box
truck to a driveway in order to sort the contents and separate the cocaine (which, unbeknownst to
the defendants, had already been seized by law enforcement) from the avocados. There was no
need for the defendant’s two co-conspirators to wait for the defendant’s arrival to accomplish this.
Only one co-conspirator entered the box truck to sort through the contents, while a second co-
conspirator acted as a lookout. Gil’s presence as a so-called lookout was entirely unnecessary to
accomplish this task; the only reason Gil’s co-conspirators waited is because Gil clearly occupied
a position of authority within the conspiracy, and they consequently believed they had to wait for
him before beginning the crucial process of sorting the drugs.

        Moreover, when approached by law enforcement, Gil attempted to flee through a gap in
the fencing surrounding the area where the box truck was parked. Gil was ultimately apprehended,
and following his arrest, Gil lied to law enforcement, claiming that he drove from New Jersey to
Long Island that day in order to assist in unloading the avocados because he was being paid $100
to do so. The post-arrest statement by Gil was obviously untruthful: the defendant was in
possession of $800 cash at the time of his arrest, an unlikely amount for someone to possess if they
(as Gil claimed) were willing to travel from New Jersey to Long Island to earn a mere $100 for a
one-time odd job. Gil further claimed that, in order to reach Long Island that day, he had taken an
Uber from Fort Lee, New Jersey, to the Bronx, New York, to borrow a vehicle so that he could
personally drive to Long Island; again, an unlikely course of action given Gil’s purported reasons.
Gil’s incredible explanations further suggest that he was no low-level participant. Gil was not
merely a “lookout”; to the contrary, he was supervising the defendants to ensure that the valuable
shipment was appropriately handled. The quantities of drugs involved further indicates that he had
a position of trust within the conspiracy. It strains credulity to suggest that a low-level,
inexperienced conspirator like Gil would be entrusted with completing a multi-kilogram drug
transaction of this magnitude. The defendant’s role in the conspiracy at the time he was arrested
indicates the depth of his experience.

        Second, a sentence within the Stipulated Guidelines Range is necessary to deter the
defendant and others from engaging in similar conduct, and to promote respect for the law. Drug
operations rely on people, like the defendant, who are willing to break the laws of the United States
and purchase large quantities of narcotics with cash. By design, these arrangements make it
extremely difficult for law enforcement to identify the individuals involved in the conspiracy. And
the “easy money” nature of these arrangements make it all the more likely that individuals will get
involved in this type of illegal conduct, with little regard for the devastating impact of the
distribution of large quantities of cocaine throughout the community. Gil sought to complete a

1
 Gil’s co-conspirators, Francis Guzman Sanchez and Eduardo Garcia, were separately indicted.
See United States v. Guzman Sanchez et al., 20 Cr. 326 (LTS).
         Case 1:20-cr-00644-RMB Document 23 Filed 06/14/21 Page 4 of 4

                                                                                           Page 4


narcotics sale that would have contributed to the distribution of large amounts of a serious and
dangerous drug. The defendant’s conduct must be met with a punishment that deters the defendant
and others from future similar conduct, and reflects the seriousness of the offense. Moreover, there
is an acute need for specific deterrence and to protect the public from further crimes of the
defendant. The defendant was previously convicted in 2013 for shooting a firearm multiple times
at another individual sitting in a vehicle at the time. PSR ¶ 44. The defendant was sentenced to
four years’ imprisonment as a result of his prior conviction, and was ultimately deported. Id.
Despite receiving a serious sentence for his prior conviction, the defendant was not deterred by his
prior encounter with the criminal justice system. Instead, the defendant illegally re-entered and
remained in the United States for the purpose of engaging in the charged narcotics conspiracy.
Accordingly, the defendant has demonstrated from his persistent efforts to engage in serious
criminal conduct just 15 months after he was deported that he continues to pose a danger to the
community.

        Consequently, the Government respectfully requests that the Court impose a sentence
within the Stipulated Guidelines Range. A sentence of time served, as requested by the defendant,
would not accomplish the purposes of sentencing, would not reflect the seriousness of the charged
crime, would not deter the defendant from future criminal conduct, and would not protect the
public. Notably, a prior sentence of four years’ imprisonment and deportation as a result of his
first conviction was insufficient to deter Gil. Clearly, a substantial sentence is required.

   III. Conclusion

       For the reasons set forth above, the Government respectfully requests that the Court impose
a sentence within the Stipulated Guidelines Range of 97 to 121 months’ imprisonment, as such a
sentence would be sufficient but not greater than necessary to serve the legitimate purposes of
sentencing.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:    /s/
                                                     Sarah Mortazavi
                                                     Assistant United States Attorney
                                                     (212) 637-2520

Cc: Marisa Cabrera (by ECF)
